UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08614 Brandes Investment Trust (Exact name of registrant as specified in charter) 11988 El Camino Real, Suite 600 San Diego, CA 92130 (Address of principal executive offices) (Zip code) Michael Glazer, Esq. c/o Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, CA 90071 (Name and address of agent for service) 800-331-2979 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. Brandes International Equity Fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 89.16% Brazil - 4.51% Banco do Brasil SA $ Banco Santander Brasil SA - ADR Centrais Electricas Brasileiras SA - ADR Embraer SA - ADR Tim Participacoes SA - ADR China - 1.23% China Mobile Ltd. France - 10.34% Carrefour SA Compagnie De Saint - Gobain GDF Suez Orange SA Renault SA Sanofi Germany - 0.90% Deutsche Telekom AG Hong Kong - 0.98% First Pacific Co. Ltd. Ireland - 2.15% CRH Plc Willis Group Holdings Plc Italy - 7.05% ENI SpA Intesa Sanpaolo SpA Savings Shares Italcementi Fabbriche Riunite Cemento SpA Telecom Italia SpA (a) Telecom Italia SpA Savings Shares Japan - 25.44% Astellas Pharma, Inc. Canon, Inc. Dai Nippon Printing Co. Ltd. Daiichi Sankyo Co. Ltd. Honda Motor Co. Ltd. Mitsubishi Tanabe Pharma Corp. Mitsubishi UFJ Financial Group,Inc. MS&AD Insurance Group Holdings Nippon Telegraph & Telephone Corp. Nissan Motor Co. Ltd. NKSJ Holdings, Inc. Sumitomo Mitsui Trust Holdings, Inc. Taisho Pharmaceutical Co. Ltd. Takeda Pharmaceutical Co. Ltd. Tokio Marine Holdings,Inc. Toyota Motor Corp. Mexico - 2.59% America Movil SAB de CV - ADR Cemex SAB de CV - ADR (a) Netherlands - 4.33% Aegon NV Royal Ahold NV Unilever NV Russia - 1.76% Lukoil Co. - ADR Singapore - 0.76% Flextronics International Ltd. (a) South Korea - 2.92% Hyundai Mobis Co. Ltd. POSCO Spain - 1.02% Telefonica SA Sweden - 1.45% LM Ericsson Telefon AB Class B Switzerland - 2.79% Swiss Re AG UBS AG United Kingdom - 18.94% AstraZeneca Plc Barclays Plc BP Plc G4S Plc GlaxoSmithKline Plc HSBC Holdings Plc Imperial Tobacco Group Plc J. Sainsbury Plc Marks & Spencer Group Plc Tesco Plc WM. Morrison Supermarkets Plc TOTAL COMMON STOCKS (Cost $442,209,250) $ PREFERRED STOCKS - 2.72% Brazil - 2.72% Petroleo Brasileiro SA - ADR $ Telefonica Brasil SA - ADR TOTAL PREFERRED STOCKS (Cost $18,155,369) $ Principal Amount Value Time Deposit - 7.81% State Street Euro Dollar Time Deposit, 0.010%, due 07/01/14 $ $ TOTAL TIME DEPOSIT (Cost $41,951,756) $ Total Investments (Cost $502,316,375) - 99.69% $ Other Assets in Excess of Liabilities - 0.31% TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. Brandes International Equity Fund Schedule of Investments by Industry June 30, 2014 (Unaudited) COMMON STOCKS Aerospace & Defense % Auto Components % Automobiles % Banks % Building Products % Capital Markets % Commercial Services & Supplies % Communications Equipment % Construction Materials % Diversified Financial Services % Diversified Telecommunication Services % Electric Utilities % Electronic Equipment, Instruments & Components % Food & Staples Retailing % Food Products % Insurance % Metals & Mining % Multiline Retail % Multi-Utilities % Oil, Gas & Consumable Fuels % Pharmaceuticals % Technology Hardware, Storage & Peripherals % Tobacco % Wireless Telecommunication Services % TOTAL COMMON STOCKS % PREFERRED STOCKS Diversified Telecommunication Services % Oil, Gas & Consumable Fuels % TOTAL PREFERRED STOCKS % TIME DEPOSIT % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedule of Investments. Brandes Global Equity Fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 91.28% Auto Components - 2.04% Hyundai Mobis Co. Ltd. $ Automobiles - 4.82% Honda Motor Co. Ltd. Nissan Motor Co. Ltd. Toyota Motor Corp. Banks - 10.60% Banco Santander Brasil SA - ADR Bank of America Corp. Citigroup, Inc. HSBC Holdings Plc Mitsubishi UFJ Financial Group,Inc. PNC Financial Services Group, Inc. Turkiye Garanti Bankasi AS Wells Fargo & Co. Beverages - 1.77% Pepsico, Inc. Building Products - 1.59% Masco Corp. Capital Markets - 4.52% Bank Of New York Mellon Corp. State Street Corp. UBS AG Communications Equipment - 1.43% LM Ericsson Telefon AB Class B Construction Materials - 1.83% CRH Plc Diversified Telecommunication Services - 4.13% Nippon Telegraph & Telephone Corp. Telecom Italia SpA Savings Shares Telefonica SA Electric Utilities - 0.95% Exelon Corp. Electronic Equipment, Instruments & Components - 2.04% Corning, Inc. Food & Staples Retailing - 6.38% Carrefour SA J. Sainsbury Plc Royal Ahold NV Tesco Plc WM. Morrison Supermarkets Plc Food Products - 2.00% Unilever NV Health Care Providers & Services - 1.43% Express Scripts Holding Co. (a) Hotels, Restaurants & Leisure - 1.44% Genting Malaysia Berhad Insurance - 4.52% MS&AD Insurance Group Holdings NKSJ Holdings, Inc. Swiss Re AG Tokio Marine Holdings,Inc. Media - 1.54% British Sky Broadcasting Group Plc Multiline Retail - 0.93% Marks & Spencer Group Plc Multi-Utilities - 2.77% GDF Suez Oil, Gas & Consumable Fuels - 7.96% BP Plc Chesapeake Energy Corp. ENI SpA Lukoil Co. - ADR Pharmaceuticals - 11.61% Astellas Pharma, Inc. Daiichi Sankyo Co. Ltd. Eli Lilly & Co. GlaxoSmithKline Plc Merck & Co., Inc. Pfizer, Inc. Sanofi Semiconductors & Semiconductor Equipment - 2.80% Intel Corp. Samsung Electronics Co. Ltd. Software - 2.57% Microsoft Corp. Technology Hardware, Storage & Peripherals - 3.15% Canon, Inc. Western Digital Corp. Tobacco - 2.26% Imperial Tobacco Group Plc Wireless Telecommunication Services - 4.20% America Movil SAB de CV - ADR China Mobile Ltd. Tim Participacoes SA - ADR TOTAL COMMON STOCKS (Cost $35,687,712) $ PREFERRED STOCKS - 2.24% Oil, Gas & Consumable Fuels - 2.24% Petroleo Brasileiro SA - ADR $ TOTAL PREFERRED STOCKS (Cost $950,300) $ Principal Amount Value REPURCHASE AGREEMENTS - 6.27% State Street Bank and Trust Repurchase Agreement, (Dated 06/30/14), due 07/01/2014, 0.00% [Collateralized by $3,325,000 Fannie Mae Bond, 2.08%, 11/02/22, (Market Value $3,157,424)] (proceeds $3,094,336). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $3,094,336) $ Total Investments (Cost $39,732,348) - 99.79% $ Other Assets in Excess of Liabilities - 0.21% TOTAL NET ASSETS -100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. Brandes Global Equity Fund Schedule of Investments by Country June 30, 2014 (Unaudited) COMMON STOCKS Brazil % China % France % Ireland % Italy % Japan % Malaysia % Mexico % Netherlands % Russia % South Korea % Spain % Sweden % Switzerland % Turkey % United Kingdom % United States % TOTAL COMMON STOCKS % PREFERRED STOCKS Brazil % TOTAL PREFERRED STOCKS % REPURCHASE AGREEMENTS % TOTAL INVESTMENTS % Other Assets in Excess of Liabilities % TOTAL NET ASSETS % The industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standards (GICS ), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. The accompanying notes are an integral part of these Schedule of Investments. Brandes Emerging Markets Fund Schedule of Investments June 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 78.44% Austria - 1.81% Erste Group Bank AG $ Brazil - 10.81% Banco Bradesco SA Banco do Brasil SA Centrais Electricas Brasileiras SA - ADR Companhia de Saneamento Basico Companhia Paranaense de Energia Embraer SA - ADR Marfrig Global Foods SA (a) Tim Participacoes SA - ADR Viver Incorporadora e Construtora SA (a) China - 8.52% Bosideng International Holdings Ltd. Chaoda Modern Agriculture Holdings Ltd. (a)(c)(e) China Mobile Ltd. China Yuchai International Ltd. Dongfeng Motor Group Co. Ltd. Weiqiao Textile Co. Yingde Gases Group Co. Ltd. Cyprus - 1.63% Globaltrans Investment Plc - GDR (a) TCS Group Holding- GDR (a) Czech Republic - 1.05% Telefonica Czech Republic AS Egypt - 0.68% Eastern Tobacco Co. Hong Kong - 5.16% Chow Tai Fook Jewellery Group Ltd. Dickson Concepts International Ltd. First Pacific Co. Ltd. Lifestyle International Holdings Ltd. Luk Fook Holdings International Ltd. Yue Yuen Industrial Holdings Ltd. Hungary - 2.30% Chemical Works of Gedeon Richter Plc Magyar Telekom Telecommunications Plc (a) India - 5.76% Indian Oil Corp. Ltd. Reliance Infrastructure Ltd. Tata Chemicals Ltd. United Phosphorus Ltd. Indonesia - 1.08% PT XL Axiata Tbk Luxembourg - 0.75% Adecoagro SA (a) Malaysia - 0.97% Genting Malaysia Berhad Mexico - 3.46% America Movil SAB de CV - ADR Cemex SAB de CV - ADR (a) Desarrolladora Homex SAB de CV (a)(c)(e) Urbi Desarrollos Urbanos SA de CV (a)(c)(e) Pakistan - 0.86% Nishat Mills Ltd. Panama - 0.81% Banco Latinoamericano de Comercio Exterior SA Russia - 8.26% Federal Hydrogenerating Co. JSC - ADR (a) Gazprom OAO - ADR (a) Lukoil Co. - ADR Sberbank of Russia - ADR Singapore - 0.40% Haw Par Corp. Ltd. South Korea - 16.97% Hana Financial Group, Inc. Hyundai Mobis Co. Ltd. KB Financial Group, Inc. KB Financial Group, Inc. - ADR KIA Motors Corp. Lotte Chilsung Beverage Co. Ltd. Lotte Confectionery Co. Ltd. POSCO - ADR POSCO Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. Shinhan Financial Group Co. Ltd. - ADR Turkey - 6.39% Aygaz AS Haci Omer Sabanci Holding AS Selcuk Ecza Deposu Ticaret ve Sanayi AS Turkiye Garanti Bankasi AS Turkiye Vakiflar Bankasi Tao United Kingdom - 0.77% Standard Chartered Plc TOTAL COMMON STOCKS (Cost $933,930,962) $ PARTICIPATORY NOTES - 0.98% Saudi Arabia - 0.98% Etihad Etisalat Co. (a)(b)(c) $ TOTAL PARTICIPATORY NOTES (Cost $10,618,513) $ PREFERRED STOCKS - 10.08% Argentina - 0.03% Nortel Inversora SA - ADR $ Brazil - 7.22% Banco Bradesco SA Companhia Paranaense de Energia - ADR Petroleo Brasileiro SA - ADR Telefonica Brasil SA - ADR Russia - 1.60% Surgutneftegas OJSC - ADR (a) South Korea - 1.23% Hyundai Motor Co. TOTAL PREFERRED STOCKS (Cost $118,752,664) $ REAL ESTATE INVESTMENT TRUSTS - 2.12% Mexico - 2.12% Macquarie Mexico Real Estate Management SA de CV $ TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $23,284,156) $ Principal Amount Value CONVERTIBLE BONDS - 0.06% Brazil - 0.06% Viver Incorporadora e Construtora SA 2.000%, 08/06/2016 (c)(d) $ $ TOTAL CONVERTIBLE BONDS (Cost $1,488,955) $ REPURCHASE AGREEMENTS - 9.67% State Street Bank and Trust Repurchase Agreement, (Dated 06/30/14), due 07/01/14, 0.00% [Collateralized by $129,495,000 Fannie Mae Bond, 2.26%, 10/17/22, (Market Value $123,492,231)] (proceeds $121,463,578). $ $ TOTAL REPURCHASE AGREEMENTS (Cost $121,463,578) $ Shares Value SHORT TERM INVESTMENTS - 0.00% Money Market Funds - 0.00% Northern Institutional Treasury Portfolio, 0.010% 2 $
